Citation Nr: 0109903	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension benefits by reason of 
the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a August 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special 
monthly pension was denied.  

During the pendency of the veteran's appeal, entitlement to 
special monthly pension by reason of being housebound was 
established, effective July 7, 1999, by means of an April 
2000 rating action.  However, special monthly pension by 
reason of the need for regular aid and attendance of another 
person remains denied.  


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

By means of a VA Form 9, Appeal to Board of Veterans' Appeals 
dated in November 1999, the veteran indicated that he desired 
a hearing at a local VA office before a Member, or Members, 
of the Board.  The evidence does not show that the veteran 
was afforded such hearing.  Additionally, a review of the 
claims folder does not show that he withdrew his request for 
a Board hearing.  Due process concerns require that the 
veteran be afforded the opportunity for a Board hearing, if 
so desired. 

This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting in Washington D.C., a 
Member of the Board sitting at the RO, or 
before a Member of the Board by means of 
a videoconference hearing.  If he desires 
a hearing, the RO should schedule him for 
such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


  
		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




